Wade, J.
Eor some unaccountable reason, both in this case and in the case of Everett v. State, this day decided, and involving the same crime, ante, 390 (83 S. E. 428), learned counsel for the plaintiff in error appear to have labored under the impression that the indictment charged the larceny of not only three hogs described as the property of J. M. Windsor and identified by his evidence, but *397also of a fourth hog, described iu the evidence as a certain sow, marks unknown, ownership unknown, which the evidence discloses was found in the possession of the defendant Cartledge, and which, on the trial of Everett, Cartledge testified had been delivered to him by Everett. In point of fact, in neither indictment is there any mention of the sow not identified as the property of J. M. Windsor. Hence it is obvious that the exception to the charge of the court, recited in the second headnote in this case, and a similar exception to the charge of the court in the Everett case, must have arisen from the apprehension on the part of counsel for the defendants that these indictments charged each of the defendants with the larceny of four hogs instead of three. Suffice it to say, the record in each case shows that the defendants were each indicted for the larceny of three hogs, definitely described with great particularity and alleged to be the property of J. M. Windsor, and the charge in this ease (as was also true in the Everett case) expressly limited the jury to the consideration of the question whether the accused had stolen one or more of the hogs described in the indictment as the property of J. M. Windsor, and required them to acquit him ' if they found that he had not stolen one or more of these particular hogs, or if they found that he had stolen one or more of the said hogs and further found that the hog or hogs stolen did not belong to J. M. Windsor, as alleged in the indictment.

Judgment affirmed.


Broyles, J., not presiding.